


117 S354 IS: Metro Safety, Accountability, and Investment Act of 2021
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 354
IN THE SENATE OF THE UNITED STATES

February 22, 2021
Mr. Warner (for himself, Mr. Kaine, Mr. Cardin, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To reauthorize funding to the Washington Metropolitan Area Transit Authority contingent on improvements to the governance and operations of the Transit Authority.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Metro Safety, Accountability, and Investment Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
Sec. 3. Reauthorization of capital and preventive maintenance grants to Washington Metropolitan Area Transit Authority.
Sec. 4. Additional funds for Washington Metropolitan Area Transit Authority.
Sec. 5. Reforms to Office of Inspector General.
Sec. 6. Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force.
Sec. 7. Keith Dodson Washington Metropolitan Area Transit Authority Bus Safety Task Force.
Sec. 8. Capital program and planning.
Sec. 9. Cybersecurity protections in future rolling stock procurements.
Sec. 10. Sense of Congress.
Sec. 11. Additional reporting.
2.DefinitionsIn this Act— (1)the term Board means the Board of Directors of the Transit Authority;
(2)the term Compact means the Washington Metropolitan Area Transit Authority Compact consented to by Congress under Public Law 89–774 (80 Stat. 1324); (3)the term covered recipient means—
(A)
(i)the Committee on Banking, Housing, and Urban Affairs of the Senate; (ii)the Committee on Homeland Security and Governmental Affairs of the Senate;
(iii)the Committee on Transportation and Infrastructure of the House of Representatives; and (iv)the Committee on Oversight and Reform of the House of Representatives;
(B)
(i)the Governor of Maryland; (ii)the President of the Maryland Senate; and
(iii)the Speaker of the Maryland House of Delegates; (C) (i)the Governor of Virginia;
(ii)the President of the Virginia Senate; and (iii)the Speaker of the Virginia House of Delegates;
(D)
(i)the Mayor of the District of Columbia; and (ii)the Chairman of the Council of the District of Columbia; and
(E)the Chairman of the Northern Virginia Transportation Commission; (4)the terms Inspector General and Office of Inspector General mean the Inspector General and the Office of Inspector General, respectively, of the Transit Authority;
(5)the term Secretary means the Secretary of Transportation; and (6)the term Transit Authority means the Washington Metropolitan Area Transit Authority established under Article III of the Compact.
3.Reauthorization of capital and preventive maintenance grants to Washington Metropolitan Area Transit AuthoritySection 601(f) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968) is amended— (1)by striking under this section an aggregate amount and inserting the following:
under this section— (2)an aggregate amount; and
(2)by striking the period at the end and inserting the following: ; and
(2)$150,000,000 for each of fiscal years 2021 through 2030.. 4.Additional funds for Washington Metropolitan Area Transit AuthorityTitle VI of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968) is amended by adding at the end the following:

602.Additional funding for capital and preventive maintenance projects and for Inspector General
(a)DefinitionsIn this section— (1)the term Secretary means the Secretary of Transportation; and
(2)the term Transit Authority has the meaning given the term in section 601(a). (b)AuthorizationIn addition to the amounts authorized to be appropriated under section 601, there are authorized to be appropriated to the Secretary of Transportation $50,000,000 for each of fiscal years 2021 through 2030 for use under subsections (c) and (d) of this section.
(c)Funding for capital and preventive maintenance projects
(1)In generalSubject to subsection (e), of the amounts authorized to be appropriated for a fiscal year under subsection (b), the Secretary of Transportation may use $45,000,000 for grants to the Transit Authority for the purpose of financing the capital and preventive maintenance projects included in the Capital Improvement Program approved by the Board of Directors of the Transit Authority. (2)Applicability of other provisions (A)Limitations and conditionsParagraphs (1) and (3) of section 601(b) shall apply to a grant made under this subsection.
(B)Requirements for mass transportation capital projects receiving funds under Federal transportation lawSection 601(c) shall apply to the use of any amounts provided to the Transit Authority under this subsection. (d)Funding for Office of Inspector General of the Washington Metropolitan Area Transit AuthoritySubject to subsection (e), of the amounts authorized to be appropriated for a fiscal year under subsection (b), the Secretary of Transportation shall use $5,000,000 for grants to the Transit Authority for use exclusively by the Office of Inspector General of the Transit Authority for the operations of the Office in accordance with Section 9 of Article III of the Compact, to remain available until expended.
(e)Matching Inspector General funds required from Transit AuthorityThe Secretary may not provide any amounts to the Transit Authority for a fiscal year under subsection (c) or (d) until the Transit Authority notifies the Secretary that the Transit Authority has made available $5,000,000 in non-Federal funds for that fiscal year for use exclusively by the Office of Inspector General of the Transit Authority for the operations of the Office in accordance with Section 9 of Article III of the Compact.. 5.Reforms to Office of Inspector General (a)Sense of CongressCongress recognizes the importance of the Transit Authority having a strong and independent Office of Inspector General, as codified in subsections (a) and (d) of Section 9 of Article III of the Compact.
(b)ReformsThe Secretary may not provide any amounts to the Transit Authority under section 602(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968), as added by section 4, until the Secretary certifies that the Board has passed a resolution that— (1)provides that, for each fiscal year, the Office of Inspector General shall transmit a budget estimate and request to the Board specifying the aggregate amount of funds requested for the fiscal year for the operations of the Office;
(2)delegates to the Inspector General, to the extent possible under the Compact and in accordance with each applicable Federal law or regulation, contracting officer authority, subject to the requirement that the Inspector General exercise that authority— (A)in accordance with Section 73 of Article XVI of the Compact, after working with the Transit Authority to amend procurement policies and procedures to give the Inspector General approving authority for exceptions to those policies and procedures; and
(B)only as is necessary to carry out the duties of the Office of Inspector General; (3)delegates to the Inspector General, to the extent possible under the Compact and in accordance with each applicable Federal law or regulation—
(A)the authority to select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Office of Inspector General, subject to the requirement that the Inspector General exercise that authority in accordance with— (i)subsections (g) and (h) of Section 12 of Article V of the Compact; and
(ii)personnel policies and procedures of the Transit Authority; and (B)approving authority, subject to the approval of the Board, for exceptions to policies that impact the independence of the Office of Inspector General, but those exceptions may not include the use of employee benefits and pension plans other than the employee benefits and pension plans of the Transit Authority; 
(4)
(A)ensures that the Inspector General obtains legal advice from a counsel reporting directly to the Inspector General; and (B)prohibits the counsel described in subparagraph (A) from—
(i)providing legal advice for or on behalf of the Transit Authority; (ii)issuing a legal opinion on behalf of the Transit Authority or making a statement about a legal position of the Transit Authority; or
(iii)waiving any privilege or protection from disclosure on any matter under the jurisdiction of the Transit Authority; and (5)requires the Inspector General to—
(A)post any report containing a recommendation for corrective action to the website of the Office of Inspector General not later than 3 days after the report is submitted in final form to the Board, except that— (i)the Inspector General shall, if required by law or otherwise appropriate, redact—
(I)personally identifiable information; (II)legally privileged information;
(III)information legally prohibited from disclosure; and (IV)information that, in the determination of the Inspector General, would pose a security risk to the systems of the Transit Authority; and
(ii)with respect to any investigative findings in a case involving administrative misconduct, whether included in a recommendation or otherwise, the Inspector General shall publish only a summary of the findings, which summary shall be redacted in accordance with the procedures set forth in clause (i); (B)submit a semiannual report containing recommendations of corrective action to the Board, which the Board shall transmit not later than 30 days after receipt of the report, together with any comments the Board determines appropriate, to—
(i)each covered recipient described in section 2(3)(A); (ii)the Committee on Appropriations of the Senate;
(iii)the Committee on Appropriations of the House of Representatives; and (iv)any other recipients that the Board determines appropriate; and
(C)not later than 2 years after the date of enactment of this Act and 5 years after the date of enactment of this Act, submit to each covered recipient a report that— (i)describes the implementation by the Transit Authority of the reforms required under, and the use by the Transit Authority of the funding authorized under—
(I)chapter 34 of title 33.2 of the Code of Virginia; (II)section 10–205 of the Transportation Article of the Code of Maryland; and
(III)section 6002 of the Dedicated WMATA Funding and Tax Changes Affecting Real Property and Sales Amendment Act of 2018 (1–325.401, D.C. Official Code); and (ii)contains—
(I)an assessment of the effective use of the funding described in clause (i) to address major capital improvement projects; (II)a discussion of compliance with strategic plan deadlines;
(III)an examination of compliance with the reform requirements under the laws described in clause (i), including identifying any challenges to compliance or implementation; and (IV)recommendations to the Transit Authority to improve implementation.
6.Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force
(a)DefinitionsIn this section— (1)the term on-track safety program means the on-track safety program of the Transit Authority; and
(2)the term Task Force means the Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force required to be established under subsection (b). (b)Funding contingent on establishment of track safety task forceThe Secretary may not provide any amounts to the Transit Authority under section 602(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968), as added by section 4, until the Transit Authority notifies the Secretary that the Transit Authority has taken action to establish and maintain a safety task force for the development of on-track safety standards for the Transit Authority, to be known as the Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force, in accordance with this section.
(c)DutiesThe Task force shall be responsible for reviewing the on-track safety program of the Transit Authority, including— (1)training and qualifications of employees of the Transit Authority affected by the program;
(2)appropriate procedures for protecting employees of the Transit Authority engaged in work along the track right-of-way, including good faith challenge procedures; (3)instructions to train operators;
(4)relevant rules of the Transit Authority; (5)third rail safety;
(6)illuminations; and (7)any additional related safety matters.
(d)StandardsThe Task Force shall conduct the review under subsection (c) in accordance with— (1)the best principles and practices found in Safety Management Systems and High Reliability Organizations identified in the report of the Transit Rail Advisory Committee entitled Implementing Safety Management System Principles in Rail Transit Agencies, dated May 20, 2011; and
(2)recommendations detailing how processes, practices, tasks, and individual employee responsibilities can support a strong safety culture, as reported in the report of the Transit Rail Advisory Committee entitled Building Toward a Strong Safety Culture Within the Bus and Rail Transit Industry, dated February 27, 2017. (e)Membership (1)In generalThe Task Force shall be composed of 3 members as follows:
(A)The Chief Safety Officer of the Transit Authority (or a designee). (B)The Chief Operating Officer of the Transit Authority (or a designee).
(C)The President of Amalgamated Transit Union, Local 689 (or a designee). (2)ChairThe Chief Safety Officer of the Transit Authority (or a designee) shall be the Chair of the Task Force.
(3)MeetingsThe Task Force shall meet at the call of the Chair, but not less frequently than quarterly. Any member of the Task Force may call a meeting of the Task Force if the member provides not fewer than 10 days written notice of the meeting to the other members. (4)Compensation; expensesThe members of the Task Force shall receive no salary or other compensation for their services, but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.
(f)On-Track safety program
(1)ReportsNot later than 1 year after the date of enactment of this Act, the Task Force shall issue one or more reports setting forth the recommendations of the Task Force with respect to the on-track safety program. (2)SubmissionThe Task Force shall submit each report issued under this subsection to each covered recipient.
(3)Implementation of material modifications
(A)In generalNot later than 5 business days before implementing any material modification to the on-track safety program, the Transit Authority shall provide written notice of the material modification to the Task Force. (B)ReviewThe Task Force shall review any material modification to the on-track safety program at the first meeting of the Task Force after receiving written notice of a material modification under subparagraph (A).
(C)Limitation on statutory constructionNothing in this paragraph may be construed to preclude or limit the right of the Transit Authority to implement a modification to the on-track safety program that the Transit Authority determines is appropriate to enhance the safety of employees, customers, or third parties. 7.Keith Dodson Washington Metropolitan Area Transit Authority Bus Safety Task Force (a)DefinitionsIn this section—
(1)the term bus safety program means the bus safety program of the Transit Authority; and (2)the term Task Force means the Keith Dodson Washington Metropolitan Area Transit Authority Bus Safety Task Force required to be established under subsection (b).
(b)Funding contingent on establishment of bus safety task forceThe Secretary may not provide any amounts to the Transit Authority under section 602(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968), as added by section 4, until the Transit Authority notifies the Secretary that the Transit Authority has taken action to establish and maintain a safety task force for the development of bus safety standards for the Transit Authority, to be known as the Keith Dodson Washington Metropolitan Area Transit Authority Bus Safety Task Force, in accordance with this section. (c)DutiesThe Task Force shall be responsible for reviewing the bus safety program of the Transit Authority, including—
(1)training and qualifications of employees of the Transit Authority affected by the program; (2)appropriate procedures for protecting employees of the Transit Authority engaged in bus operations;
(3)instructions to bus operators; (4)relevant rules of the Transit Authority; and
(5)strategies to eliminate or minimize the exposure of the public, personnel, and property to hazards and unsafe conditions by, among other measures— (A)scheduling fixed route bus service with adequate time and access for operators to use restroom facilities;
(B)protecting bus operators from the risk of assault; (C)eliminating blind spots; and
(D)any additional related safety matters. (d)Membership (1)In generalThe Task Force shall be composed of 3 members as follows:
(A)The Chief Safety Officer of the Transit Authority (or a designee). (B)The Chief Operating Officer of the Transit Authority (or a designee).
(C)The President of Amalgamated Transit Union, Local 689 (or a designee). (2)ChairThe Chief Safety Officer of the Transit Authority (or a designee) shall be the Chair of the Task Force.
(3)MeetingsThe Task Force shall meet at the call of the Chair, but not less frequently than quarterly. Any member of the Task Force may call a meeting of the Task Force if the member provides not fewer than 10 days written notice of the meeting to the other members. (4)Compensation; expensesThe members of the Task Force shall receive no salary or other compensation for their services, but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.
(e)Bus safety program
(1)ReportsNot later than 1 year after the date of enactment of this Act, the Task Force shall issue one or more reports setting forth the recommendations of the Task Force with respect to the bus safety program. (2)SubmissionThe Task Force shall submit each report issued under this subsection to each covered recipient.
(3)Implementation of material modifications
(A)In generalPrior to the implementation of any material modification to the bus safety program, the Transit Authority shall provide written notice of the material modification to the Task Force. (B)ReviewThe Task Force shall review any material modification to the bus safety program at the first meeting of the Task Force after receiving written notice of the material modification under subparagraph (A).
(C)Limitation on statutory constructionNothing in this paragraph may be construed to preclude or limit the right of the Transit Authority to implement a modification to the bus safety program that the Transit Authority determines is appropriate to enhance the safety of employees, customers, or third parties. 8.Capital program and planning (a)Capital planning proceduresThe Transit Authority may not expend any amounts received under section 602(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968), as added by section 4, until the General Manager of the Transit Authority certifies to the Secretary that the Transit Authority has implemented—
(1)documented policies and procedures for the capital planning process that include— (A)a process that aligns projects to the strategic goals of the Transit Authority; and
(B)a process to develop total project costs and alternatives for all major capital projects, as defined in section 633.5 of title 49, Code of Federal Regulations, or any successor regulation;  (2)a transit asset management planning process that includes—
(A)asset inventory and condition assessment procedures; and (B)procedures to develop a data set of track, guideway, and infrastructure systems, including tunnels, bridges, and communications assets, that complies with the transit asset management regulations of the Secretary under part 625 of title 49, Code of Federal Regulations (or any successor regulation); and
(3)performance measures, aligned with the strategic goals of the Transit Authority, to assess the effectiveness and outcomes of major capital projects. (b)Annual reportAs a condition of receiving amounts under section 602(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 122 Stat. 4968), as added by section 4, the Transit Authority shall submit an annual report detailing the Transit Authority’s Capital Improvement Program approved by the Board of Directors of the Transit Authority and compliance with the transit asset management regulations of the Secretary under part 625 of title 49, Code of Federal Regulations (or any successor regulation), to—
(1)each covered recipient; (2)the Committee on Appropriations of the Senate;
(3)the Committee on Appropriations of the House of Representatives; and (4)any other recipient that the Board determines appropriate.
9.Cybersecurity protections in future rolling stock procurements
(a)Limitation on certain rolling stock procurements
(1)In generalThe Transit Authority may not use financial assistance made available under this Act or an amendment made by this Act in awarding a contract or subcontract to an entity on or after the date of enactment of this Act for the procurement of rail rolling stock for use in the public transportation system operated by the Transit Authority if the manufacturer of the rail rolling stock is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that— (A)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act;
(B)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and (C)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).
(2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment. (3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.
(4)Certification for rail rolling stock
(A)In generalAs a condition of financial assistance made available to the Transit Authority in a fiscal year under this Act or an amendment made by this Act, the Transit Authority shall certify in that fiscal year that the Transit Authority will not award any contract or subcontract for the procurement of rail rolling stock for use in the public transportation system operated by the Transit Authority to a rail rolling stock manufacturer described in paragraph (1). (B)Separate certificationThe certification required under this paragraph shall be in addition to any certification the Secretary establishes to ensure compliance with the requirements of paragraph (1).
(b)Cybersecurity certification for rail rolling stock and operations
(1)CertificationAs a condition of financial assistance made available to the Transit Authority under this Act or an amendment made by this Act, the Transit Authority shall certify that the Transit Authority has established a process to develop, maintain, and execute a written plan for identifying and reducing cybersecurity risks to the rail fixed guideway public transportation system operated by the Transit Authority. (2)ComplianceFor the process required under paragraph (1), the Transit Authority shall—
(A)utilize the approach described by the voluntary standards and best practices developed under section 2(c)(15) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)(15)), as applicable; (B)identify hardware and software that the Transit Authority determines should undergo third-party testing and analysis to mitigate cybersecurity risks, such as hardware or software for rail rolling stock under proposed procurements; and
(C)utilize the approach described in any voluntary standards and best practices for rail fixed guideway public transportation systems developed under the authority of the Secretary of Homeland Security, as applicable. (3)Limitations on statutory constructionNothing in this subsection shall be construed to interfere with the authority of—
(A)the Secretary of Homeland Security to publish or ensure compliance with requirements or standards concerning cybersecurity for rail fixed guideway public transportation systems; or (B)the Secretary of Transportation under section 5329 of title 49, United States Code, to address cybersecurity issues as those issues relate to the safety of rail fixed guideway public transportation systems.
10.Sense of Congress
(a)Participation by alternate directorsIt is the sense of Congress that Congress strongly advises the Board not to use its authority to adopt annual bylaws to willfully disregard Section 5 of Article III of the Compact with respect to an alternate Director acting only in the absence of the Director for whom he or she has been appointed as an alternate. (b)Continued prioritization of secure technological improvementsIt is the sense of Congress that the Transit Authority should—
(1)continue to prioritize the implementation of new technological systems that include robust cybersecurity protections; and (2)prioritize continued integration of new wireless services and emergency communications networks, while also leveraging partnerships with mobility services to improve the competitiveness of the core business.
11.Additional reporting
(a)In generalNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the congressional committees described in subsection (b) a report that— (1)assesses whether the reforms required under section 5 (relating to strengthening the independence of the Office of Inspector General) have been implemented; and
(2)assesses— (A)whether the reforms required under section 8 have been implemented; and
(B)the impact of those reforms on the capital planning process of the Transit Authority. (b)Congressional committeesThe congressional committees described in this subsection are—
(1)the Committee on Banking, Housing, and Urban Affairs of the Senate; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;
(3)the Committee on Transportation and Infrastructure of the House of Representatives; and (4)the Committee on Oversight and Reform of the House of Representatives.

